Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Regarding the election of species requirement dated 5/13/22: upon further review, the species are found to not be mutually exclusive and/or to be obvious variants of one another. Therefore, this election requirement is withdrawn.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites “the third channel is isolated from the liquid storage compartment through the first tube.” It is assumed this should read “the third channel is isolated from the liquid storage compartment by the first tube.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the first sealing member covers the first opening and exposes the first opening.” It is unclear what is meant by this limitation, which is assumed to be a typographical error, but it is assumed it should read “the first sealing member covers the first opening and exposes the first groove.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronie et al. (US 2015/0136124, hereinafter “Aronie”)
Regarding claim 1, Aronie discloses a  vaporization device [Figs. 1-2], comprising: 
a housing [“case” 102], 
a heating component cap [133, Figs. 5-6] having a first surface [lower face of 133 in Fig. 4] and a second surface [upper face of 133, Annotated Fig. 4], and 

    PNG
    media_image1.png
    278
    533
    media_image1.png
    Greyscale

a first sealing member [“case chamber” 122, which at least partially forms a seal around the heating component 133, so that air enters the chamber at the desired point] disposed on the heating component cap [Figs. 3-4], 
wherein the first surface has an edge, a length extending along a first axis, and a width extending along a second axis [see Annotated Fig. 4 below or, alternately, Annotated Fig. 6 below--note that in Fig. 4 the axes shown are on the top surface, but the equivalent axes on the bottom surface are those referred to. Note that the axes, which define the length and width, are not otherwise specified and so for a rotationally symmetrical shape like that of Aronie, the axes may be drawn by any two perpendicular lines parallel to the first surface]; 

    PNG
    media_image2.png
    278
    546
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    483
    547
    media_image3.png
    Greyscale

the heating component cap comprises a first groove [121, Fig. 4], and the first groove and the first sealing member define a first channel [Par. 0042; the first channel is defined in part by the first sealing member because it extends around at least a portion of the groove 121, as shown in Fig. 3]; 
the first sealing member covers the first groove on the first surface [Fig. 3 shows the lower surface of 133, including the first groove, covered in part by the first sealing member 122], and exposes the first groove on the second surface [the upper surface of the first groove is exposed to allow air to enter].
Regarding claim 2, Aronie discloses the heating component cap comprises a second groove [Annotated Fig. 4 below or, alternately, “alternate” Fig. 4 below, or “further alternate” Fig. 4 below, or Fig. 6 below], the second groove and the first sealing member define a second channel [in the same manner as the first channel; Par. 0042], the first sealing member covers the second groove on the first surface [Fig. 3 shows the lower surface of 133, including the second groove, covered in part by the first sealing member 122], and the first sealing member exposes the second groove on the second surface [the upper surface of the second groove is exposed to allow air to enter].

    PNG
    media_image4.png
    278
    533
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    282
    533
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    290
    660
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    403
    571
    media_image7.png
    Greyscale

Regarding claim 3, Aronie discloses the first groove is located between a junction of the edge and the first axis and a junction of the edge and the second axis [see Annotated Fig. 4 below. Note that the axes, which define the length and width, are not otherwise specified and so for a rotationally symmetrical shape like that of Aronie, the axes may be drawn by any two perpendicular lines parallel to the first surface].

    PNG
    media_image8.png
    278
    640
    media_image8.png
    Greyscale


Regarding claim 4, Aronie discloses the first groove is disposed at a junction of the edge and the first axis [see Annotated Fig. 6 below. Note that the axes, which define the length and width, are not otherwise specified and so for a rotationally symmetrical shape like that of Aronie, the axes may be drawn by any two perpendicular lines parallel to the first surface].

    PNG
    media_image9.png
    483
    547
    media_image9.png
    Greyscale

Regarding claim 5, Aronie discloses the first groove and the second groove are disposed on the same side of the second axis, and the first groove and the second groove are disposed on different sides of the first axis [Annotated Fig. 4 below.

    PNG
    media_image10.png
    278
    640
    media_image10.png
    Greyscale


Regarding claim 6, Aronie discloses  the first groove and the second groove are disposed on the same side of the first axis, and the first groove and the second groove are disposed on different sides of the second axis [where the definition of the second groove in Fig. 2 is that used in the “alternate” Fig. 4 above. See also alternate Fig. 4 below].

    PNG
    media_image11.png
    280
    640
    media_image11.png
    Greyscale

Regarding claim 7, Aronie discloses the first groove is disposed at a first junction of the edge and the second axis, and the second groove is disposed at a second junction of the edge and the second axis [see Annotated Fig. 6 below].

    PNG
    media_image7.png
    403
    571
    media_image7.png
    Greyscale

Regarding claim 8, Aronie discloses the first groove and the second groove are disposed on different sides of the first axis, and the first groove and the second groove are disposed on different sides of the second axis [see Annotated “further alternate” Figure 4, below].

    PNG
    media_image12.png
    306
    640
    media_image12.png
    Greyscale

Regarding claim 9, Aronie discloses a heating component base [112] removably [Fig. 4] combined with the heating component cap [Fig. 3 shows these and other elements being combined into vaporizer], and a heating component [140, Fig. 7] disposed between the heating component cap and the heating component base [Fig. 3], wherein the heating component and the heating component base define an atomization chamber [the interior of 110, defined as an atomization chamber by the heater and the base because without them there will be nothing to atomize and nothing to cause the atomization], and the first channel is in fluid communication with the atomization chamber [Par. 0042: “four air intake slots 121 are configured so that a proper amount of air enters the herbal chamber 110 when the vaporizer is being used”].

Regarding claim 10, Aronie discloses the heating component cap comprises a first opening on the first surface, a second opening on the second surface, and a second channel running through the first opening and the second opening [Annotated Fig. 9], wherein the first sealing member covers the first opening and exposes the second opening [the first sealing member covers the first opening, because it extends around it, preventing contact with the outside; but exposes the second opening because it does not cover this area].

    PNG
    media_image13.png
    272
    421
    media_image13.png
    Greyscale

Regarding claim 11, as best understood, Aronie discloses a  vaporization device [Figs. 1-2], comprising: 
a housing [“case” 102], 
a heating component cap [133, Figs. 5-6],
a heating component base [112],
wherein the heating component and the heating component base define an atomization chamber [the interior of 110, defined as an atomization chamber by the heater and the base because without them there will be nothing to atomize and nothing to cause the atomization], and
the heating component cap comprises a first opening  [through which element 134 is threaded; see Annotated Fig. 9 above] on a first surface [the bottom surface in Fig. 4] see Annotated Fig. 4 below] and a first groove [121] at an edge [Annotated Fig. 4], and the first sealing member covers the first opening and exposes the first groove  [the first sealing member covers the first opening, because it extends around it, preventing contact with the outside; but exposes the first groove because it does not cover this area, as described in Par. 0042, allowing air to enter].

    PNG
    media_image2.png
    278
    546
    media_image2.png
    Greyscale

Regarding claim 12, Aronie discloses the first groove and the first sealing member define a first channel [Par. 0042], and the first channel is in fluid communication with the atomization chamber [Par. 0042: “four air intake slots 121 are configured so that a proper amount of air enters the herbal chamber 110 when the vaporizer is being used”].
Regarding claim 13, Aronie discloses the heating component cap further comprises a second groove, a third groove, and a fourth groove at an edge [Annotated Fig. 6], and the first sealing member covers the second groove, the third groove and the fourth groove on the first surface of the heating component cap [all four grooves are covered by the first sealing member on the bottom, here “first,” surface, in the manner of the first groove set forth above. See also Figs. 3-4.].

    PNG
    media_image14.png
    483
    547
    media_image14.png
    Greyscale

Regarding claim 14, Aronie discloses the first sealing member exposes the first groove, the second groove, the third groove and the fourth groove on the second surface of the heating component cap [all four grooves are not covered by the first sealing member on the top, here “second,” surface, in the manner of the first groove set forth above, because the first sealing member is not located there and also as set forth in Par. 0042, they are open to allow air to enter. See also Figs. 3-4.].
Regarding claim 15, Aronie discloses the first groove, the second groove, the third groove and the fourth groove are in fluid communication with the atomization chamber [Par. 0042: “The four notches 117 and four air intake slots 121 are configured so that a proper amount of air enters the herbal chamber 110 when the vaporizer is being used.”].
Regarding claim 18, Aronie discloses the heating component cap further comprises a third channel [Annotated Fig. 6 below] and the heating component comprises a groove [the long, narrow channel between the surface of rod 142 and blade 130, Annotated Fig. 6], wherein the third channel is isolated from the groove [as indicated in Fig. 6, the designated groove is far removed from the third channel, and not in contact with it in any way; nor is the channel in contact with any of the grooves.].

    PNG
    media_image15.png
    483
    547
    media_image15.png
    Greyscale

Regarding claim 20, Aronie discloses the heating component cap further comprises a third opening on the first surface [not shown in Fig. 6, but the notch that is in the first surface and communicates with the fourth channel; see Annotated Fig. 6 below] and a fourth channel extending from the third opening into the heating component cap [Annotated Fig. 6 below], the first sealing member covers the third opening [it covers all channel openings on the bottom], and the fourth channel is in fluid communication with the atomization chamber [Par. 0042].

    PNG
    media_image16.png
    483
    547
    media_image16.png
    Greyscale

Claims not rejected with prior art (potentially allowable subject matter)
Claims 16, 17, 19, are rejected under 35 USC 112(b) as being dependent upon a rejected base claim, but may contain allowable subject matter if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the 112(b) rejection of claim 11. Note that corrections to the 112(b) rejection which change the scope of the claims may render these statements moot. 
Regarding claim 16,  Aronie discloses the housing [102] and the first sealing member [122] define a liquid storage compartment [the interior of 110; as described in Par. 0047, it may be used to store liquid] , the first opening extends into the heating component cap to form a second channel [see Annotated Fig. 9, below]; and the heating component is in fluid communication with the liquid storage compartment. However, Aronie fails to disclose he heating component is in fluid communication with the liquid storage compartment through the second channel. Since the second channel has the heating element extending through it [Fig. 9], there would not have been an obvious reason to configure this channel to allow for fluid communication as claimed.
Regarding claim 17, Aronie may disclose a third channel forming a second opening on the first surface of the heating component cap and the third channel is in fluid communication with the atomization chamber, but fails to disclose the first sealing member exposes the second opening, nor would there be motivation to do so in this configuration, as this would allow air to enter the main body of the vaporizer.
Regarding claim 19, Aronie may disclose the housing and the first sealing member define a liquid storage compartment, but fails to disclose the housing comprises a first tube extending into the liquid storage compartment, the first tube is coupled to the third channel, and the third channel is isolated from the liquid storage compartment through the first tube. Nor would it have been obvious to have the tube coupled to the third channel as this would direct air to an isolated location in the liquid storage compartment rather than allowing it to enter the vaporization chamber itself.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hopps et al. (US 2016/0331033 A1) discloses, regarding claim 1, a vaporization device [1, Fig. 1], comprising: 
a housing [2], 
a heating component cap [7] having a first surface [Annotated Fig. 1 below] and a second surface [side surface in Annotated Fig. 1 below], and 
    PNG
    media_image17.png
    396
    549
    media_image17.png
    Greyscale
Hopps Fig. 1
a first sealing member [“plug member” 11] disposed on the heating component cap, wherein 
the first surface has an edge, a length extending along a first axis, and a width extending along a second axis; 
the heating component cap comprises a first groove [an upper one of grooves 18, described in Par. 0044], and the first groove and the first sealing member define a first channel [“channels or grooves 18,” thus the grooves form channels; see Par. 0044]; 

    PNG
    media_image18.png
    414
    603
    media_image18.png
    Greyscale

the first sealing member covers the first groove on the first surface, and exposes the first groove on the second surface [Fig. 1].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761